Per Curiam.
The defendant is appealing his conviction of a violation of probation. This court reversed the defendant’s conviction of certain drug charges in State v. Martinez, 21 Conn. App. 813, 573 A.2d 353 (1990). Because the defendant’s violation of probation was based solely on that conviction, the conviction of the violation of probation must also be reversed. State v. Soltes, 20 Conn. App. 342, 347, 566 A.2d 1374 (1989); State v. Drouin, 12 Conn. App. 101, 102 n.1, 529 A.2d 740 (1987).
The judgment is reversed and the case is remanded with direction to dismiss the charge of violation of probation.